           Case 1:21-cv-05795-JMF Document 15 Filed 09/01/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NATIONAL UNION FIRE INS. CO. OF PITTSBURGH, :
PA.,                                                                   :
                                                                       :     21-CV-5795 (JMF)
                                    Plaintiff,                         :
                                                                       :   ORDER SCHEDULING
                  -v-                                                  :   DEFAULT JUDGMENT
                                                                       :   BRIEFING AND SHOW
AMERICAN AIRLINES, INC.,                                               :     CAUSE HEARING
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On July 6, 2021, Plaintiff filed its Complaint with the Court. See ECF No. 1. Defendant
was served with the Complaint on August 3, 2021, and proof of service was filed with the Court.
See ECF No. 13. To date, Defendant has neither answered the Complaint, nor otherwise
appeared in this action. In light of the foregoing, it is hereby ORDERED that any motion for
default judgment shall be filed, in accordance with the Court’s Individual Rules and Practices for
Civil Cases (available at https://nysd.uscourts.gov/hon-jesse-m-furman), no later than
September 15, 2021. Defendant shall file any opposition to the motion for default judgment no
later than September 22, 2021. Defendant is cautioned that a corporation may appear in federal
court only through licensed counsel, and “where a corporation repeatedly fails to appear by
counsel, a default judgment may be entered against it.” Grace v. Bank Leumi Tr. Co. of N.Y.,
443 F.3d 180, 192 (2d Cir. 2006) (internal quotation marks omitted).

        If a motion for default judgment is filed, it is further ORDERED that Defendant appear
and show cause via telephone before this Court, on October 6, 2021, at 4:30 p.m., why an order
should not be issued granting a default judgment against Defendant. The hearing will be held
remotely by telephone in accordance with Rule 2(B) of the Court’s Individual Rules and
Practices in Civil Cases, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties
should join the conference by calling the Court’s dedicated conference line at (888) 363-4749
and using access code 542-1540, followed by the pound (#) key. (Members of the public and
press may also attend using the same dial-in information; they will not be allowed to speak
during the conference.) Counsel should review and comply with the rules regarding
teleconferences in the Court’s Individual Rules and Practices in Civil Cases, including Rule
2(B)(i), which requires the parties, no later than 24 hours before the conference, to send a
joint email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. Prior to October 6, 2021,
Plaintiff must file the proposed default judgment order electronically, using the ECF Filing Event
“Proposed Default Judgment,” for the Clerk’s approval.

        In the event that the Defendant appears or opposes the motion for default judgment prior
to that date, the parties shall prepare to treat that conference as the initial pretrial conference with
         Case 1:21-cv-05795-JMF Document 15 Filed 09/01/21 Page 2 of 2


respect to the appearing Defendant. That is, if the Defendant appears, opposes the motion, or
seeks a nunc pro tunc extension of time to respond to the complaint, then the parties — including
the appearing Defendant — shall follow the pre-conference procedures specified in the Court’s
Order of July 8, 2021, including by submitting a joint letter addressing certain topics and a
proposed case management plan no later than the Thursday prior to the conference. See ECF No.
7.

       It is further ORDERED that Plaintiff serve Defendant via overnight courier (1) with a
copy of this Order within one business day of the date of this Order; and (2) with a copy of the
motion for default judgment and all supporting papers within one business day of the date of
any such motion. In each case, within two business days of service, Plaintiff must file proof of
such service on the docket.

      Finally, it is ORDERED that the initial pretrial conference previously scheduled for
October 6, 2021, is adjourned sine die.

       SO ORDERED.

Dated: September 1, 2021                           __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
